COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 BEATRIZ HUML,                                               No. 08-13-00158-CV
                                              §
                        Appellant,                               Appeal from
                                              §
 v.                                                       County Court at Law No. 3
                                              §
 FEDERAL HOME LOAN                                         of El Paso County, Texas
 MORTGAGE CORPORATION,                        §
                                                            (TC #2013-CCV00382)
                        Appellee.             §


                                      JUDGMENT

       The Court has considered this cause on Appellee=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed as moot, in accordance with the

opinion of this Court. We therefore dismiss the appeal. We further order that because Appellant

is indigent, no order regarding costs is made. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF NOVEMBER, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.